PER CURIAM.
This is a companion case to State of Arizona ex rel. Jones v. Lockhart, 265 P.2d 447. The essential facts are the same (except that defendant George F. MacDonald was appointed state senator from Santa Cruz County by the board of supervisors of that county) and the issues present the same questions. For the reasons stated therein and upon the conclusions reached in that case, it is the judgment of the court that the defendant is guilty of usurping or intruding into the State Senate, in that he is claiming without right to be a member thereof as a Senator from Santa Cruz County, and he is therefore ordered ousted and excluded from said legislative body.
STANFORD, C. J., and PHELPS, LA PRADE, UDALL and WINDES, JJ., concur.